DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 14, 15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Y. Shiotani, JP 2769636 B2 (“Shiotani”).  Shiotani discloses an automated guided vehicle (BACKGROUND), comprising a main frame (3) and a sub-frame (15); wherein a driving wheel assembly (5, 7, 9, 11, 13) is mounted on the main frame, a driven wheel assembly (17) is mounted on the sub-frame, and the sub-frame is hinged to the main frame (fig. 1);
wherein the sub-frame is inside the main frame which defines the overall size of the automated guided vehicle (fig. 1);
wherein a housing (3, fig. 1) and a sensor (19) are mounted on the main frame (fig. 1), And the main frame serves as an integral mounting for the housing and the sensor (fig. 1).
In reference to claims 12, 14, 15, and 17, Shiotani further discloses [[claim 12]] a first mounting plate (near element 7, fig. 1) is provided on each lateral side of the main frame, and the driving wheel assembly is mounted on the first mounting plate (fig. 1, 2);
[[claim 14]] wherein the driving wheel assembly comprises a first driving wheel assembly (13a) and a second driving wheel assembly (13b); wherein the first driving wheel assembly and the second driving wheel assembly are mounted on a middle portion of either lateral side of the automated guided vehicle respectively (fig. 3);
[[claim 15]] wherein a driven wheel assembly mounting plate (15) is provided on the sub-frame, and the driven wheel assembly (17) is mounted on the driven wheel assembly mounting plate (fig. 2);
[[claim 17]] wherein the sub-frame is hinged to the main frame at a position (fig. 1) deviating from a center of the main frame (rear) toward a lateral end of the main frame (fig. 1, 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 - 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiotani in view of Stead et al. U.S. 5,240,273 (“Stead”).  Shiotani does not disclose wherein a motion limiter is provided between the main frame and the sub-frame.  Stead teaches a motion limiter (fig. 4) provided between a main frame (10) and a subframe (14).  
Stead further teaches [[claim 4]] the motion limiter comprising a motion limiter plate (33, 46) and a motion limiter post (38); wherein the motion limiter plate is fixed to the main frame (32), and has a motion limiter hole (column 3, line 17) provided thereon; and the motion limiter post passes through the motion limiter hole and is then connected to the sub-frame at an end (40), and the motion limiter post has an escape preventing configuration (column 3, line 10) or an escape preventing component (column 3, line 17) at the other end for preventing the other end from escaping from the motion limiter hole (fig. 4);
[[claim 5]] wherein a motion limiter post hinge seat (30) is provided on the sub-frame, and the motion limiter post passes through the motion limiter hole and is then hinged to the motion limiter post hinge seat at an end (40); and 
[[claim 6]] wherein a spring (35) is disposed around the motion limiter post, between the motion limiter plate and the sub-frame (fig. 4).  One of ordinary skill in the art at the time the invention was filed would find modifying Shiotani such that it comprised the motion limiter in view of the teachings of Stead obvious so as to absorb some of the stresses caused by pitching movement of the subframe relative to the main frame (abstract).  

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiotani in view of Lu et al. CN 105730553 (“Lu”). Shiotani does not disclose a carrying platform.  Lu teaches [[claim 7]] a carrying platform (2), which is hinged to both the main frame (1) and the sub-frame (11).  Lu further teaches [[claim 8]] wherein the carrying platform is hinged to the main frame via a first hinge assembly (12b, 51), and is hinged to the sub-frame via a second hinge assembly (11b, 53).  One of ordinary skill in the art at the time the invention was filed would find modifying Shiotani such that it comprised the carrying platform in view of the teachings of Lu obvious so as to provide a platform which can carry loads and make corresponding angle adjustments to better assure the stabilization of goods (abstract, page 2, 6th paragraph).  

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiotani in view of Lu, as applied to claim 8 above, and further in view of Yi et al. CN 106741299 (“Yi”).  Shiotani as modified does not disclose at least one of the first hinge assembly and the second hinge assembly is a double hinge configuration or a linkage mechanism.  Yi teaches a hinge assembly as a double hinge configuration (35, 36) or a linkage mechanism (34 – 36).  
Yi further teaches [[claim 10]]  the first hinge assembly comprises a first pin seat (35), a first pin (34 or pivot pin, fig. 3) and a first link plate (36); wherein the first pin seat is provided at an end of the carrying platform (1), and wherein the first link plate is rotatably connected to the first pin seat via the first pin at an end (bottom 35), and the first link plate is fixed to the main frame at the other end (top of 35).  One of ordinary skill in the art at the time the invention was filed would find modifying Lu such that it comprised the hinge assembly as a double hinge configuration or linkage mechanism in view of the teachings of Yi obvious so as to provide a wheel suspension design that ensures wheel contact is sufficient with the ground and avoids the AGV skidding phenomenon (page 4, 1st paragraph). 

Claim(s) 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiotani in view of Lu, as applied to claim 8 above, and further in view of Yi and Toyoda et al. JP S62-244897 (“Toyoda”).  Shiotani as modified discloses [[claim 16]] a driven wheel assembly mounting plate (15) is provided on the main frame, and a driven wheel assembly (17) is mounted on the driven wheel assembly mounting plate (15); 
[[claim 11]] the second hinge assembly comprising the second hinge assembly (in view of Lu 11b, 53) comprising a second pin seat (54) and a second pin (11b), but does not disclose a second link.  
Yi teaches a second hinge assembly (34 – 36) comprises a second pin seat (other of 35), a second pin (respective pivot pin at 35, fig. 4), a second link (34), a third pin seat (respective 36) and a third pin (its respective pivot pin, fig. 4); wherein the second pin seat is provided at the other end of the carrying platform (forward or rear), the third pin seat (36) is fixed to the sub-frame (3), the second link plate is rotatably connected to the second pin seat via the second pin at an end (top of 34), and the second link plate is rotatably connected to the third pin seat via the third pin at the other end (fig. 4).  One of ordinary skill in the art at the time the invention was filed would find modifying Lu such that it comprised the hinge assembly as a double hinge configuration or linkage mechanism in view of the teachings of Yi obvious so as to provide a wheel suspension design that ensures wheel contact is sufficient with the ground and avoids the AGV skidding phenomenon (page 4, 1st paragraph).
Lu in view of Yi does not directly disclose the second link as a plate.  Toyoda teaches a second link as a plate (L1).  One of ordinary skill in the art at the time the invention was filed would find modifying Lu in view of Yi such that it comprised the link as a plate in view of the teachings of Toyoda obvious so as to provide a double-hinge linkage configuration interchangeable in the art with predictable results of increased stiffness provided by a plate and select range of motion (fig. 1 - 2).

Response to Arguments





















Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN BECK whose telephone number is (571)272-6212. The examiner can normally be reached Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN BECK/Primary Examiner, Art Unit 3614